DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22-37 and 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to Claim 22, at least the extended platform constitutes new matter, which cannot be added to the application.  The same applies to Claim 42.    Features constituting new matter cannot be added to the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-26, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites et al., U.S. Patent No. 5,935,020, in view of Dumontier et al, U.S. Patent No. 5,547,188 and Beach et al., U. S. Patent Application No. 2007/0105650, and in further view of Sargent et al., U.S. Patent Application No. 2011/0152000, and Hardman, U.S. Patent No. 5,544,884.  As to Claim 22, Stites teaches a golf head comprising a club head body including a leading edge (38), a trailing edge (72), a crown (18), a sole (20), a skirt (22) disposed between and connecting the crown and sole, Col. 3, ln. 47 – Col 5, ln. 10.  The length from the leading edge to the trailing edge may be 90-140 mm, Col. 3, ln. 13-14.  Stites teaches a face portion (16) connected to a front end of the body, Col. 3, ln. 47-48 and see Figure 3.  It is inherent that the face portion includes a geometric center, which may be considered to define the origin of a coordinate system, when the club head is ideally positioned, wherein the coordinate system may be considered to include x, y, and z axes, as claimed.  It is inherent that the club head defines a In re Aller, 105 USPQ 233.  Stites teaches that delta z may range from 6.35 to 21.59 mm, Col. 6, ln. 40-41.  It follows that selecting values within the disclosed ranges for CGy and delta z would produce CGeff values of at least 806 mm squared.  Values of CGy may be no less than 31.6 mm and values of delta z may be no more than 29.7 mm.  The same case law cited above supports a finding of obviousness with regard to the specific value ranges claimed.  Stites is silent as to an extended platform formed in the sole.  Dumontier teaches a similar golf club head comprising an extended platform (rib), noting formation in relief, formed in the sole, see Abstract and see Figure 5.  The extended platform may extend rearwardly from a first end nearest the leading edge, to a second end, nearest the trailing edge, see Figure 5.  The extended platform may comprise first and second side walls located adjacent heel and toe edges respectively, noting walls on each side of the extended platform, see Figure 5.  A lower sole feature surface may be the lowest portion of the club head that is located rearward of the center of gravity, noting that the extended platform is in relief and extends to the rear of the club head sole and having a bottom surface, see Figure 5.  It follows that the lower sole feature surface forms the lowest portion rearward of the center of gravity. A first side wall of the extended platform may comprise a first side wall forward portion adjacent a first end of the extended platform and a first sidewall rearward portion adjacent a second end of the extended platform, the second side wall of the extended platform comprising a second side wall forward portion adjacent the first end of the extended platform and a second side wall rearward portion adjacent the second end of the extended platform.  The examiner notes that Stites teaches a club head length, in a range from approximately 105 mm to approximately 113 mm, Col. 3, ln. 13-14 and Dumontier teaches that the extended platform may extend from front to rear of the sole, nearly As to Claim 23 and 24, Stites teaches that the length may be at least 110.8 mm, Col. 3, ln. 13-14.  Beach teaches club head volume of at least 430 cc, paragraph 0099.  Beach teaches total club head mass no more than 210 grams, paragraph 0093.  Beach teaches moment of inertia about a CG x-axis of at least 310 kg mm squared and moment of inertia about a CG z-axis of at least 500 kg mm squared, paragraph 0014.  Beach teaches 14 and 18 gram weights, which may In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 25, Stites teaches that CGy may be no more than 52.8 and delta z may be no less than 18.7 mm, as discussed in the treatment of Claim 22.  As to Claim 26, Stites teaches that CGy and delta z may be within the ranges noted in the discussion of Claim 22 and that a selection of values within the ranges may produce CGeff values of not more than 1031 mm squared.  The same case law cited in the treatment of Claim 22 is applied to support a finding of obviousness with regard to specific values generating a figure for CGeff within the claimed range.  Beach teaches that the club head may have a moment of inertia about the x-axis of no more than 360 Kg mm squared, paragraph 0014.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with an x-axis moment of inertia within the claimed range, as taught by Beach, to provide Stites, as modified, with a known substitute x-axis moment of inertia.  As to Claim 42, Stites, in view of Dumontier, Beach, 650, Sargent, and Hardman, together with cited case law is applied as in Claims 22-25, with the same .       
    PNG
    media_image1.png
    720
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    766
    975
    media_image2.png
    Greyscale

Claims 27-30 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites, in view of Dumontier, Beach, Sargent, and Hardman, as applied to claims 22-26 above, and further in view of Beach et al., U.S. Patent Application No. 2002/0160854.  Stites, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 27,  Stites, as modified, is silent as to a second weight forward of the center of gravity.  Beach, ‘854, teaches a similar golf club head including first and second external mass elements (74b and 74a) attached to the sole of a club head body, paragraph 0038.  It is inherent that the second weight (74a) may have a second mass.  The second weight is positioned in the forward portion of the sole and a moment of inertia may be adjusted by increasing or decreasing the thickness or density, paragraph 0043.  It follows that the second weight is forward of the center of gravity.  At In re Aller, supra.  As to Claim 28, Stites teaches crown height in a range from approximately 47 to 53.3 mm and face height in a range from approximately 44.4 to 50.8 mm, Col. 6, ln. 33-36.  It follows that selected values within the claimed ranges produce ratios of crown height to face height of at least 1.12.  Further, Stites teaches a delta z in a range from 6.35 to 21.6, Col. 6, ln. 40-41.  Considering that the origin may be located at approximately one-half the face height, figures for delta z selected from within the claimed range would suggest a location of the center of gravity at least 1.9 mm or more below the origin as measured relative to the z-axis.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a club head configuration having a crown height to face height ratio of at least 1.12 and a center of gravity As to Claim 29, Stites teaches that at least a portion of the club head body may be formed of titanium material,  Col. 3, ln. 52-53 and Col. 6, ln. 29-30.  Beach, ‘650, teaches that at least one of the first and second weights may be formed of tungsten material, paragraph 0063.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with tungsten weight material, as taught by Beach, ‘650, to provide Stites, as modified, with known substitute suitable club head weight material.  Sargent is applied as in Claim 28, with regard to a composite face plate, and the examiner finds that the same obviousness rationale is applicable.   As to Claim 30, Stites, as modified, discloses the claimed invention except for imaginary rearward mass box mass of no more than 48.9 grams and the extended platform adding no more than about 15 cubic centimeters of volume to the club head.  It would have been obvious matter of design choice to adjust the amount of mass in the imaginary rearward mass box and to adjust the volume of the sole feature, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).  As to Claim 32, Hardman teaches a forward portion of the extended platform extending at an angle of no less than 9 degrees, Col. 2, ln. 44-45.  Forward portions of the first and second side walls generally align with the platform, see Figure 4, suggesting that the angle with the y-axis may be the same.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with first and In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 33, Stites, as modified, teaches first and second weights, each inherently having a center point, arranged in spaced apart fashion along a y-axis in a club head having a length of at least 110.8 mm, as discussed above.  Stites, as modified, discloses the claimed invention except for specifying that the first weight is located at least about 104.7 mm behind the leading edge and that the first vector distance between the weights may be no less than 76.3 mm.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the first and second weights at locations and with spacing as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 34, Stites, as modified, together with the cited case law is applied as in Claim 33, with regard to the boundary of the first vector distance being no more than 90.4 mm.  Stites teaches that CGy can be as low as 29.2 mm in a club head which may have a length of approximately 110 mm, as discussed above.  It follows that rearward mass box vector distance from a center point 17.5 mm from the trailing edge to the center of gravity may be at least 56.2 mm.  As to Claims 35 and 36, Dumontier teaches the extended platform extending rearward from the sole feature, as discussed above.  Beach, ‘854, teaches first and second weighs positioned in the forward and rearward portions of the sole, as also discussed above.  Stites, as modified, discloses first and second In re Japikse, supra.  
Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.   Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        27 January 2022